—Judgment, Supreme Court, New York County (Leland DeGrasse, J.), entered November 16, 1995, dismissing the complaint in its entirety, and bringing up for review an order of the same court and Justice entered on or about October 31, 1995, which granted defendants’ motion for summary judgement, unanimously affirmed, without costs.
Defendants articulated a legitimate, nondiscriminatory reason for the termination (see, McCarthy v Kemper Life Ins. Cos., 924 F2d 683, 687-688). Plaintiff failed to show that this reason was a pretext (see, Matter of North Shore Univ. Hosp. v Rosa, 86 NY2d 413, 419-420), and failed to support his mixed motive theory (see, Matter of Card v Sielaff, 154 Mise 2d 239, 246). Plaintiff’s only allegations regarding discriminatory intent are as to matters entirely unrelated to the investigation of his expense submissions and the subsequent panel determination that resulted in the actual termination challenged herein. Plaintiff’s allegation of retaliatory discharge is unaccompanied by any showing of an element of a subjective retaliatory motive (cf., e.g., Matter of Town of Cumberland v New York State Div. of Human Rights, 229 AD2d 631). Finally, the individual defendants were properly granted summary judgment because they had no power over the challenged personnel decision (see, Petri v Bank of N. Y. Co., 153 Misc 2d 426, 432, n 3). Concur— Murphy, P. J., Rubin, Tom and Andrias, JJ.